DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LINEAR VIBRATION MOTOR WITH BUFFER BLOCK

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the two end blocks of the iron core are arranged to correspond to the two magnetization gaps defined in each of the two permanent magnets” and it is not clear if “arranged to spaced apart and aligned with the two magnetization gaps --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293 A1) in view of Chen (CN 206524745 U).
As to claim 1, Miyazaki shows (FIG. 2):

    PNG
    media_image1.png
    660
    825
    media_image1.png
    Greyscale

A linear vibration motor (Title, para[0043]) comprising: 
a housing 1, provided with a circuit board 2 (para[0026]); 
a vibrator assembly 6, disposed in the housing 1, wherein the vibrator assembly 6 is provided with a through hole 6S running along a thickness of the housing 1; and 
a driving assembly 3A, disposed in the through hole 6S and fixedly connected to the housing 1, wherein the driving assembly 3A comprises an iron core (para[0027]:2-7) and a coil 3, the iron core comprises an intermediate shaft (para[0027]:2-7) extending along a length of the housing 1 and two end blocks 31,32 disposed at two ends of the intermediate shaft, the coil 3 is sleeved on the intermediate shaft and connected to the circuit board 2, wherein the driving assembly 3A is operative to drive the vibrator assembly 6 to perform a reciprocating motion along the length of the housing 1 (vibrate para[0027],[0043]).
Miyazaki does not show wherein the intermediate shaft has a cross-sectional area that is less than a cross-sectional area of each of the two end blocks.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assembly 3A of Miyazaki to have the intermediate shaft has a cross-sectional area that is less than a cross-sectional area of each of the two end blocks 31,32 as taught by Chen, for the advantageous benefit of having the coil 3 fall on or rest on the end blocks 31,32 as taught by Chen (para[0043]).
As to claim 2/1, Miyazaki in view of Chen was discussed above with respect to claim 1, and Miyazaki further shows (FIG. 2) wherein the vibrator assembly 6 comprises: 
a mass 65,66, wherein the through hole 6S is defined in the mass 65,66; 
two permanent magnets 62A,63A,64A,62B,63B,64B extending along the length of the housing 1 and clamped in the through hole 6S, and arranged on two sides of the driving assembly 3A in a width of the housing 1; and 
two elastic members 7,8, fixedly connected to two ends of the mass 65,66 in the length of the housing 1 (para[0029],[0042]).
As to claim 7/2/1, Miyazaki in view of Chen was discussed above with respect to claim 2 except for when the coil is not energized, two sides of the vibrator assembly are equally spaced from two inner walls of the housing along the width of the housing, and two sides of the iron core are equally spaced from two side walls of the through hole along the width of the housing.
Miyazaki suggests (FIG. 2) when the coil 3 is not energized, two sides of the vibrator assembly 6 are equally spaced from two inner walls of the housing 1 along the width of the housing 1, and two sides of the iron core are equally spaced from two side walls of the through hole 6S along the width of the housing 1 (in FIG. 2 the vibrating body 6 is in a stationary state para[0043] and spacings between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assembly 3A of Miyazaki in view of Chen to have when the coil 3 is not energized, two sides of the vibrator assembly 6 are equally spaced from two inner walls of the housing 1 along the width of the housing 1, and two sides of the iron core are equally spaced from two side walls of the through hole 6S along the width of the housing 1 as taught by Miyazaki, for the advantageous benefit of having the movable ranges of the masses 65,66 being maximized while avoiding collisions with the iron core supporting the coil 3 as taught by Miyazaki (para[0080]).
As to claim 8/7/2/1, Miyazaki in view of Chen was discussed above with respect to claim 2 except for along the width of the housing, a distance between the vibrator assembly and the inner wall of the housing is smaller than a distance between the iron core and a side wall of the through-hole.
Miyazaki suggests (FIG. 2) along the width of the housing 1, a distance between the vibrator assembly 6 and the inner wall of the housing 1 is smaller than a distance between the iron core and a side wall of the through-hole 6S.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assembly 3A of Miyazaki in view of Chen to have along the width of the housing 1, a distance between the vibrator assembly 6 and the inner wall of the housing 1 is smaller than a distance between the iron core and a side wall of the through-hole 6S as taught by Miyazaki, for the advantageous benefit of avoiding collisions between the vibrator assembly 6 and the iron core supporting the coil 3 as taught by Miyazaki (para[0080]).
As to claim 9/7/2/1, Miyazaki in view of Chen was discussed above with respect to claim 7 except for when the coil is not energized, two sides of the vibrator assembly are equally spaced from 
Miyazaki suggests (FIG. 2) when the coil 3 is not energized, two sides of the vibrator assembly 6 are equally spaced from two inner walls of the housing 1 along the length of the housing 1, and two sides of the iron core are equally spaced from two side walls of the through hole 6S along the length of the housing 1 (in FIG. 2 the vibrating body 6 is in a stationary state para[0043] and spacings between the vibrating body 6 and housing 1 are equal on opposite sides and spacings between the iron core supporting the coil 3 and the weights 65,66 are shown to be equal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assembly 3A of Miyazaki in view of Chen to have when the coil 3 is not energized, two sides of the vibrator assembly 6 are equally spaced from two inner walls of the housing 1 along the length of the housing 1, and two sides of the iron core are equally spaced from two side walls of the through hole 6S along the length of the housing 1 as taught by Miyazaki, for the advantageous benefit of having the movable ranges of the masses 65,66 being maximized while avoiding collisions with the iron core supporting the coil 3 as taught by Miyazaki (para[0080]).
As to claim 10/9/7/2/1, Miyazaki in view of Chen was discussed above with respect to claim 9 and Miyazaki further shows (FIG. 3) an elastic deformation amount of each of the two elastic members 7,8 along the length of the housing 1 is smaller than a distance between the iron core (supporting the coil 3) and a side wall of the through-hole 6S along the length of the housing 1 (at the maximum displacement of the vibrating body 6, the weight 65 is not in contact with the damper 4 attached to the iron core para[0046]).
As to claim 12/2/1, Miyazaki in view of Chen was discussed above with respect to claim 2 and Miyazaki further shows (FIG. 2) wherein a buffer block 4,5 is interposed between each of two ends of 
As to claim 16/8/7/2/1, Miyazaki in view of Chen was discussed above with respect to claim 8 except for when the coil is not energized, two sides of the vibrator assembly are equally spaced from two inner walls of the housing along the length of the housing, and two sides of the iron core are equally spaced from two side walls of the through hole along the length of the housing.
Miyazaki suggests (FIG. 2) when the coil 3 is not energized, two sides of the vibrator assembly 6 are equally spaced from two inner walls of the housing 1 along the length of the housing 1, and two sides of the iron core are equally spaced from two side walls of the through hole 6S along the length of the housing 1 (in FIG. 2 the vibrating body 6 is in a stationary state para[0043] and spacings between the vibrating body 6 and housing 1 are equal on opposite sides and spacings between the iron core supporting the coil 3 and the weights 65,66 are shown to be equal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assembly 3A of Miyazaki in view of Chen to have when the coil 3 is not energized, two sides of the vibrator assembly 6 are equally spaced from two inner walls of the housing 1 along the length of the housing 1, and two sides of the iron core are equally spaced from two side walls of the through hole 6S along the length of the housing 1 as taught by Miyazaki, for the advantageous benefit of having the movable ranges of the masses 65,66 being maximized while avoiding collisions with the iron core supporting the coil 3 as taught by Miyazaki (para[0080]).

Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293) in view of Chen (CN 206524745 U) and Fukunaga et al. (US 2003/0127918, hereinafter Fukunaga).
As to claim 3/2/1, Miyazaki in view of Chen was discussed above with respect to claim 2, and Miyazaki further shows (FIG. 2) wherein each of the two permanent magnets 62A,63A,64A,62B,63B,64B  is divided into three sections of magnetization structures 62,63,64 along the length of the housing 1. 
Miyazaki does not show a magnetization gap is provided between every two adjacent sections of magnetization structures.
Fukunaga shows (FIG. 1) a magnetization gap 3,5,7 is provided at each end of each magnetization structure 4,6 (para[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator assembly 6 of Miyazaki in view of Chen to have a magnetization gap 3,5,7 is provided between every two adjacent sections of magnetization structures 62,63,64 as taught by Fukunaga, for the advantageous benefit of having the vibrator assembly 6 move in one direction with a force larger than in the other direction as taught by Fukunaga (para[0043]).
As to claim 4/3/2/1, Miyazaki in view of Chen and Fukunaga was discussed above with respect to claim 3, and Miyazaki further shows (FIG. 2) wherein every two adjacent sections of magnetization structures 62,64,63 on each of the two permanent magnets 62A,63A,64A,62B,63B,64B have opposite magnetic poles (the magnet 64 is orthogonal to the magnets 62,63).
As to claim 5/3/2/1, Miyazaki in view of Chen and Fukunaga was discussed above with respect to claim 3, and Miyazaki further shows (FIG. 2) the magnetization structures 62,64,63 of the two permanent magnets 62A,63A,64A,62B,63B,64B are disposed opposite to each other, and magnetic poles of each pair of oppositely disposed magnetization structures 62,64,63 are repulsive (the magnet 64 is orthogonal to the magnets 62,63).
As to claim 15/4/3/2/1, Miyazaki in view of Chen and Fukunaga was discussed above with respect to claim 4, and Miyazaki further shows (FIG. 2) the magnetization structures 62,64,63 of the two permanent magnets 62A,63A,64A,62B,63B,64B are disposed opposite to each other, and magnetic poles .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293 A1) in view of Chen (CN 206524745 U) and Umehara (US 2014/0202252).
As to claim 11/2/1, Miyazaki in view of Chen was discussed above with respect to claim 2 except for a magnetic conductive plate is further interposed between each of the two permanent magnets and a side wall of the through hole that is adjacent to the permanent magnet and that extends along the length of the housing.
Umehara shows (FIG. 2) a magnetic conductive plate 70 is further interposed between a permanent magnet 60 and a side wall of the through hole that is adjacent to the permanent magnet 60 and that extends along the length of the housing (yoke 70 is between magnet 60 and holder 55 para[0040]:8-10, yoke 70 is soft magnetic iron para[0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator assembly 6 of Miyazaki in view of Chen to have a magnetic conductive plate 70 is further interposed between each of the two permanent magnets 62A,63A,64A,62B,63B,64B and a side wall of the through hole 6S that is adjacent to the permanent magnet 62A,63A,64A,62B,63B,64B and that extends along the length of the housing 1 as taught by Umehara, for the advantageous benefit of concentrating magnetic flux and preventing leakage of magnetic flux from the permanent magnet 62A,63A,64A,62B,63B,64B.

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293 A1) in view of Chen (CN 206524745 U) and Lee et al. (US 2011/0062803, hereinafter Lee).
As to claim 13/1, Miyazaki in view of Chen was discussed above with respect to claim 1 except for a magnetic fluid is filled between the vibrator assembly (2) and the driving assembly (3).
Lee shows (FIG. 4-6) a magnetic fluid is filled between the magnet unit 520 and the coil insertion portion 344 of the bobbin 340 (para[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Miyazaki in view of Chen to have a magnetic fluid is filled between the vibrator assembly 6 and the driving assembly 3A as taught by Lee, for the advantageous benefit of preventing direct contact between the vibrator assembly 6 including the permanent magnets 62A,63A,64A,62B,63B,64B and the driving assembly 3A during vibration as taught by Lee (para[0048]:1-5).
As to claims 14/1 and 17/2/1, Miyazaki in view of Chen was discussed above with respect to claims 1-2 and Miyazaki further shows (FIG. 1, 2):
the housing 1 comprises a bottom plate 11 and a cover 12; 
wherein the bottom plate 11 and the cover 12 enclose a receiving cavity, and the vibrator assembly 6 and the driving assembly 3A are disposed in the receiving cavity (para[0025]); and 
an edge of the cover 12 connected to the bottom plate 11, and the bottom plate 11 extends outwards from the cover 12 to form a fixing table 11A, and the circuit board 2 is mounted on the fixing table 11A (para[0026]). 
Miyazaki does not show a notch is defined in an edge of the cover connected to the bottom plate, and the bottom plate extends outwards from the notch.
	Lee shows (FIG. 2 and 7):

    PNG
    media_image2.png
    413
    721
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    663
    825
    media_image3.png
    Greyscale

a notch 220X is defined in an edge 220 of the cover 200 connected to the bottom plate 310, and the bottom plate 310 extends outwards from the notch 220X.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Miyazaki in view of Chen to have a notch 220X is defined in an edge of the cover 12 connected to the bottom plate 11, and the bottom plate 11 extends .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293 A1) in view of Chen (CN 206524745 U) and Fukunaga et al. (US 2003/0127918, hereinafter Fukunaga) and Lee et al. (US 2011/0062803, hereinafter Lee).
As to claims 18/3/2/1, 19/4/3/2/1 and 20/5/4/3/2/1, Miyazaki in view of Chen and Fukunaga was discussed above with respect to claims 3-5 and Miyazaki further shows (FIG. 1, 2):
the housing 1 comprises a bottom plate 11 and a cover 12; 
wherein the bottom plate 11 and the cover 12 enclose a receiving cavity, and the vibrator assembly 6 and the driving assembly 3A are disposed in the receiving cavity (para[0025]); and 
an edge of the cover 12 connected to the bottom plate 11, and the bottom plate 11 extends outwards from the cover 12 to form a fixing table 11A, and the circuit board 2 is mounted on the fixing table 11A (para[0026]). 
Miyazaki does not show a notch is defined in an edge of the cover connected to the bottom plate, and the bottom plate extends outwards from the notch.
	Lee shows (FIG. 2 and 7 above) a notch 220X is defined in an edge 220 of the cover 200 connected to the bottom plate 310, and the bottom plate 310 extends outwards from the notch 220X.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Miyazaki in view of Chen to have a notch 220X is defined in an edge of the cover 12 connected to the bottom plate 11, and the bottom plate 11 extends outwards from the notch 220X as taught by Lee, for the advantageous benefit of a vibration motor that .

Allowable Subject Matter
Claim 6 would be allowable if amended to overcome the rejection under 35 USC 112 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the indication of allowable subject matter of claim 6 is the reference to the end blocks of the iron core being spaced apart and aligned with the two magnetization gaps which is not found in the prior art references in combination with the other elements recited in claims 1-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagasawa (US 6,105,943 A) shows buffer blocks 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832